Code of Conduct for computerised reservation systems (debate)
The next item is the report by Timothy Kirkhope, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on a Code of Conduct for computerised reservation systems - C6-0418/2007 -.
Member of the Commission. - Mr President, the proposal the honourable Members are debating today seeks to modernise rules adopted in 1989 on the market for the distribution of airline services.
Computerised reservation systems (CRS) act as intermediaries between airlines and travel agents in the sales chain for air tickets. In the early 1990s, computerised reservation systems were practically the only channel for the sale of airline tickets. In addition, all the CRS were controlled by airlines. The latter were therefore more tempted to abuse their position in the CRS, for example, by biasing displays in their favour.
The code of conduct for the use of CRS establishes a number of safeguards to prevent abuse. It complements competition law since it adds measures to deal with sector-specific risks. It requires that all companies participating in the system are treated on a non-discriminatory basis. For example, the same fee is to be paid by all airlines. The Code also lays down special obligations for parent carriers - i.e. those which own or control the CRS.
The code of conduct has been very effective in preventing all kinds of abuse. However, since the code of conduct was introduced, the market for the sale of air tickets has changed considerably as alternative sales channels have developed. Today, nearly half of all reservations no longer go through a CRS but are made on internet sites or through airline call centres. The competitive pressure of these alternative sales methods has significantly reduced the risk of abuse through a CRS.
The new situation also requires an adjustment of the code of conduct. The rules laid down in the code of conduct significantly restrict the margin for negotiation between the CRS and airlines. The CRS are therefore not genuinely in competition with each other, and the fees paid to them by airlines and passengers are escalating.
The Commission's proposal seeks to allow for more negotiation and, in particular, the possibility to set prices as regards the fee for the use of a CRS. This will enable airlines to negotiate the reduction of rates with the CRS. Boosting competition between the CRS will help to reduce costs and to improve the quality of the services they provide.
At the same time, the proposal maintains and strengthens the safeguards for the prevention of abuse and protection of consumers, and in particular the neutrality of information provided and the protection of personal data.
In addition, the proposal continues to impose special obligations on CRS parent carriers. The definition of 'parent carrier' has led to heated debates, since the obligations imposed on those companies are very burdensome.
Modernisation of the code of conduct will make it possible to reduce the cost of distribution of their services while guaranteeing the protection of consumers' interests. This is urgently required from the viewpoint of the competitiveness of our industry, as our companies' competitors already benefit from a liberalised environment and lower sales costs.
I am therefore pleased at the speed with which Parliament has taken up this issue. I wish to express my appreciation of the work performed by your rapporteur, Tim Kirkhope, and the TRAN Committee, as well as the committees which expressed their opinions.
rapporteur. - Mr President, I am really glad we had the opportunity to debate this important matter tonight, and I am proud to present this new proposal to enhance the position of European consumers.
The revision of the CRS code of conduct and the deal we have on the table represent a chance for an early and successful conclusion to an important piece of work. The new code is designed to re-energise the travel sector, so the sooner it is introduced, the sooner we see the benefits of that - lower air fares, more choice and greater transparency. CRSs should, of course, be able to negotiate freely the conditions of the distribution of air services but, under my revision, CRSs will have to compete more aggressively with each other for air-carrier participation, on the basis of lower booking fees and better quality of service. This will have great benefits for European consumers.
Firstly, choice: consumers will get more choice and should get better service from their travel agents. Greater competition will also provide a boost to the quality of information available to travel agents and, thereby, the consumer.
Secondly, price: this in turn should mean that the price of airline tickets, kept artificially high by the present system, could go down by as much as 10% as a result, according to the Commission's research.
Thirdly, transparency: through tougher safeguards, travel agents and consumers will be better protected from market abuse and distortion. Two main safeguards are built in. One concerns audit provisions. I deemed it necessary to rethink those provisions and, as a result, they will prove more effective, and hence the regulation provides the Commission with an important tool to monitor the activities of CRSs.
Fourthly, the definition of who is or is not a parent carrier. This issue has dominated the whole report and my work on it. It is important to get this right, because we do not want airlines investing in CRSs for the purpose of influencing the running of the business to the possible detriment of others.
Let me say to my colleagues who have worked so hard on this report that I believe that, within the deal we have on the table, we have a robust but flexible test, one which deals with all the concerns you have expressed. Some have suggested tabling a split vote tomorrow but, frankly, this could leave us with too broad a scope of definition. I repeat what I have said in writing to those people. Deleting the reference to 'decisive influence' does not provide the useful clarification of the elements in Amendment 12 that it was designed to do. Indeed, following such a deletion, it might be interpreted that any investor would be deemed to be a parent carrier, as 'any other governing body of a system vendor' could mean literally anything. Should any air carrier participating in a CRS with rights to merely receive information, for example, of annual decisions or just the annual accounts, be defined as a parent carrier? Surely not.
On the suggestion made by the ALDE Group that the question should be referred back to the committee - that we should carry out a close examination of the ownership and governance structure of the concerned CRS - the Commission would need a new regulation to do that. When the Commission states that it needs to examine this on a case-by-case basis, I do not see this as proof that we have a weak definition. On the contrary, we discussed this at length in committee, and an independent study was commissioned by me to help the committee. I made sure the shadow rapporteurs were fully informed at all stages on the state of informal contacts with the Council. They specifically agreed to what is in the deal. I purposely held this matter back for a month while I made sure that all views were taken fully into account - environmental issues, Mrs Lichtenberger; full liberalisation, Mr Evans.
So, tomorrow, I am asking for your support. We must vote for lower air fares, more choice and greater transparency. All of us have a duty to protect and inform the rights of consumers and get them the very best deal possible. That remains the priority. Gesture politics is not my priority, but it is my priority to get the best deal for all those consumers we represent here in Europe.
Mr President, European consumers are groaning under the weight of high food prices and I think one of the causes of the exorbitant price increases is the concentration in the retail market on a few big players.
I have grounds for concern that a similar development could also occur in future in the case of travel agencies. The liberalisation of the Code of Conduct for computerised reservation systems proposed by this report should ensure greater competition on the market. I fear, however, that only the large tour operators will be able to survive in future, by concluding several CRS provider contracts. This will be necessary, however, to offer customers a comprehensive choice. The small operators unable to afford several contracts with CRS providers will fall by the wayside.
Whenever the United States is called upon as an example of consumer-friendly competition in this context, I have to remember that there are no airlines in the Member States that still participate in a computerised reservation system. I would therefore advocate a rigid definition of the term 'parent carrier'.
Mr President, ladies and gentlemen, on behalf of my group I should like to thank the rapporteur, Mr Kirkhope, most sincerely. He has presented a very balanced report and has worked very closely with the shadow rapporteurs. His version, which he has negotiated with the French Presidency, affords consumers better protection against dubious flight and rail offers based on clear regulations on transparency and at the same time ensures fair competition between rail companies and airlines.
Incidentally, the recast version documents the fact that the Group of the European People's Party (Christian Democrats) and European Democrats as the first group had rightly stopped the Commission's attempt in 2005 to abolish this regulation as obsolete. We need it - and we shall prove it by the way we vote - to protect consumers. Even if more and more travellers do in fact reserve their tickets directly with the airlines or on the Internet, the majority of consumers will continue to rely on their travel agencies, which for their part must be able to rely on non-discriminatory, genuine bargain offers in the computerised reservation system. The prices indicated must in future include all taxes and charges so that the travel agencies can pass genuinely transparent and comparable offers on to the consumer.
The parent companies should also be subject to tighter regulations on transparency and competition in future in order that the systems are prevented from making preferential offers to the disadvantage of other airlines and to the disadvantage of consumers.
I must come back here to the rapporteur and appeal to my fellow Members. I believe the version we have agreed with the French Presidency in relation to parent companies offers adequate protection against positive discrimination in favour of certain airlines. Any change made by the famous amendment to Amendment 48 is therefore totally superfluous and if this goes through tomorrow, it would delay the adoption of the whole thing or even call it into question. I appeal to you to take a clear, final decision tomorrow in order to protect consumers.
on behalf of the PSE Group. - Mr President, I too would like to thank Mr Kirkhope for his unfailing cooperation and support for all members on the committee.
Two years ago I looked at an internet-based travel agency, a travel website, for a ticket from London to San Francisco. The website, or the computer, told me that there were no direct flights from London to San Francisco and recommended a connecting flight via New York with, I think, United. Of course there are direct flights, but it was not just in that particular website's domain to issue them.
But it highlighted to me, in a simplified form, the problem that we are trying to address with this revision: as Commissioner Mandelson said, a revision that goes back some 20 years or more.
We must recognise the real changes that have taken place in technology over that period. Now a large majority of people, and indeed all travel agents, have access to the internet, and I agree with the previous speakers who have said we have a duty to ensure fairness and equal access to the market and, as Commissioner Mandelson said, fair rules, effective rules, and protect the consumers and ensure competition. But, Mr Mandelson, you also said that you are pleased with the speed at which this has all gone through. Whilst I share your aims and always want to do things as quickly as we can - and Mr Kirkhope's aims of price transparency and consumer protection - I think that, in our speed to get this through, we have drifted away, certainly from the position that the Committee on Transport adopted at the end of May, and that the position that Council has come up with, the so-called compromise position, is different from the position that we went for in the Committee on Transport. In the Commission's clarification yesterday, he speaks about 'all past analyses will have to be done again under a new perspective, and the Commission will have to examine each case on a case-by-case basis'. That, I think, means it is not clear enough, and we have not got to a position where, certainly, a lot of Members on this side and in other groups would like to be, where we can say with absolute certainty that the position Mr Kirkhope hopes he has achieved has actually been such. That is why I will be recommending to my group to support a proposal that Mrs Lichtenberger, I believe, is going to make shortly.
Mr President, Commissioner, ladies and gentlemen, if we had had to cope with the correspondence that this report has generated over recent weeks using a horseback messenger, we would have exhausted a few horses - without a doubt. Modern communication has allowed us to stay in constant touch and to keep up to date at all times.
The greatest credit for this, however, is due to Mr Kirkhope, who in a truly exemplary manner has kept Members informed, has always corresponded with the shadow rapporteurs and has actually done everything he can to convey the Committee's requests to the Council. The Council, however, has not made his work easy. Quite the opposite. Wording was proposed - we were able to follow proceedings well - which actually would have done nothing other than cover up distortionary competitive practices more effectively - and I object to this!
I must honestly say that even the home countries of the distortionary competitive airlines would do well here to take consumer protection more seriously by providing fair information as well as following our suggestions to ensure this happens. The Code of Conduct is not the strongest instrument we have at our disposal. We must be clear about this. Even more important is clear wording, which assures us that another back door will not be opened.
Together with my colleague Mrs Hennis-Plasschaert, I should also like to guarantee this clarity by referring it back to committee. I consider this to be a major issue. We have to stand by the fact that we are protecting consumers and also have to accept the obvious consequences of this.
I thank my fellow Members, however, particularly the rapporteur, that the concerns regarding environmental protection have found echoes in this report, as far as was possible in this sector. My sincere thanks once again to my fellow Members and the rapporteur.
(PL) Mr President, Commissioner, my colleague Mr Liberadzki and I submitted an amendment to this report. Its aim was that airlines should withdraw from the airline ticket central reservations system within three years. This amendment was seen as radical and did not gain the required majority. Note that this radicalism is, after all, nothing other than implementation of the principle, which appears to be generally recognised in the European Union, of equal opportunities in a competitive market.
The Committee on Transport and Tourism recently adopted a version that may be regarded as transitionally very good. Transitionally, on the way - yes, that is right - to a full withdrawal of involvement. At the same time the matter underwent a change in the Council: the amendments submitted, still more than in the version originally presented by the European Commission, strengthen the position of three carriers - that is to say, Lufthansa, Iberia and Air France. We hear that it is a success and that they are gaining customers because of this.
It is probably a further success that the rapporteur stood up to enormous pressure from lobbyists. This I can imagine, as we had to too, we individual MEPs. Those lobbyists, though, are representatives of companies that are fighting for an even break. They have not got it, however, as the interests of a few national businesses have come out on top. On the other hand we do not call these businesses lobbyists, particularly when these interests are being represented by the country that currently happens to hold the Presidency of the European Union. Then everything is fine and what gets mentioned is the excellent cooperation with the Council.
Is this not hypocrisy? Is it not yet more hypocrisy to call this report a Code of Conduct? To whom is this Code in its amended version supposed to apply, when the new definition of a parent carrier effectively eliminates this carrier?
(FR) Mr President, there is hypocrisy first of all in saying that consumers are injured. There is not a consumer on the streets of Europe who knows what an airline computerised reservation system is. Not one! All consumers use private booking systems, the internet or the telephone.
What this is about today is the relationship between the airlines and the information they give out about their flights, particularly to travel agents. This text moralises, and introduces very strong transparency and non-exclusivity principles. It is a text that takes the traditional view when it comes to competition law and controlling mergers.
A number of lobbies are using it to try and force off the board of directors those who, in Europe, created the largest computerised reservation system. That would be a very serious matter because we have never done anything here but enact competition rules and methods for controlling them. We have never forced anyone to adopt a particular status, or a particular shareholder base. That is why, ladies and gentlemen, I will vote for the compromise found, skilfully and through a lot of work, by Mr Kirkhope, between the Council, all the Member States of the Council - as I recall -, the European Parliament and the European Commission.
It would be better to vote in favour of this compromise than to re-enter a war with the lobbies, in view of the many interests at stake, and to prevent this text from ultimately being substantially modified, which would do consumers a disservice.
(DE) Mr President, the rapporteur, Mr Kirkhope, has already been thanked several times today - quite rightly - for having now reached a clear consensus on a highly complex issue in committee and in cooperation with the shadow rapporteurs as well as with other fellow Members and I hope that this will also continue this morning.
It was said just now that even the term 'CRS' was not clear to very many Members at the start of the discussion. Today we know what it means and today we know what important issues we have rightly been discussing. Sincere thanks once again for this fine work on a hopefully good European legal instrument.
We have accommodated a range of content in this report, which now necessarily has an important function beyond the heavily technical nature of this report, even in another context. Consumers are protected while a final total price can actually be displayed by the price display method and this cannot be covered up with various special or supplementary prices.
We have - because our group is always being reproached with this - achieved considerable progress. We have stated that we do not want to talk merely about preferential treatment for rail, but we do want to know for certain with regard to short- and medium-haul flights that rail transport has a fair chance of being included here. As has already been addressed, we have also proved the CO2 consumption or demanded that it be proved - as well - in order to establish by comparison what we want to achieve and what the consumer can contribute.
(DE) Mr President, I would like to concentrate on the controversial problem of the definition of parent companies. The purpose of the definition is indeed to prevent airlines with shares in a CRS abusing their position. At present this palpably concerns Air France, Iberia and Lufthansa, which have a minority holding in Amadeus. The current practice of the Commission examining this on a case-by-case basis when abuse is suspected has been proven. Cases of the abuse of influence have been resolved and prosecuted. To date this has occurred on two occasions. There are no reasonable grounds for changing anything in this essentially proven practice.
The definition found of a parent enterprise based on the expression, with regard to competition law, of the determining influence complies with this proven practice. The term has been proving itself for 40 years now. Some Members, however, want every airline with a capital share to be automatically defined as a parent company. For the air transport market this means massive and unnecessary interference in the current competitive situation. Nor would consumers obtain any advantage from this. The four winners would be, for example, British Airways, American Airlines and others that would benefit from such a shift in the competitive situation. In addition, the only European computerised reservation system would have to accept a competitive disadvantage with regard to US competitors on the hotly contested European market. This I consider politically unreasonable, even negligent, and I therefore recommend that the compromise found be accepted.
(RO) The compromise obtained by our colleague Kirkhope is based upon strengthening the principles of non-discrimination, efficiency and transparency, all of them clearly to the advantage of the final beneficiary, namely the European citizen.
First of all, both potential abuses directed against air carriers and potential interferences of the latter with the good operation of the activity of agencies are prevented.
Secondly, transparency is ensured and the misleading of consumer as regards the selection of flights, duration, operators and, last but not least, the price, is prevented, also ensuring the protection of personal data.
Thirdly, beneficiaries are also provided with the possibility to choose the variant of railway transport for short routes, which may bring environmental benefits in time, by reducing the carbon dioxide emissions.
Unfortunately, there are a few aspects that the code of conduct does not regulate and which are not included within its scope. These are the tariff policies of low cost companies, which are not subject to cooperation with the computerized reservations systems. I believe that the healthy principles behind this code of conduct should be adopted by all transport documents reservation and purchase systems, including in the case of low cost companies.
From the consumer's point of view, it is regrettable that these companies are not integrated into CRS, in their turn. Besides the multiplication of options for passengers, this integration would also create positive pressure to ensure the quality of services and the transparency of prices.
On this occasion, I request the European Commission and the Member States to reinforce controls and apply sanctions through the relevant bodies, where necessary, for real protection of consumers, for whom the companies not listed in CRS represent an affordable, yet deceiving means of mobility. I also support and recommend the suggestion that, in the future, CRS should consider the possibility to introduce regular coach services into the systems as well.
Mr President, in thanking the rapporteur for his report, I recognise his efforts to try and get a first-reading agreement on this important dossier.
A first-reading deal would indeed have been possible if the Council had accepted the Committee on Transport's position. The rapporteur is right. We did discuss it in great detail in the Committee on Transport, and we came to a view in the Committee on Transport. But what happened subsequently is that that Committee on Transport view has been altered.
Alas, the Council's intervention and the subsequent Council amendments not only served to muddy the waters, but caused serious concern for consumer organisations, travel agents and passenger associations.
Subsequently, what is now proposed by the rapporteur via the Council has serious implications, not only legislatively, but internationally also. Never in the field of EU legislation have two amendments caused so much mayhem and confusion to the detriment of the Committee on Transport's democratic position.
Some people do not have a problem with that, but the reality is that the Council's intervention has caused great uncertainty, both morally and legally.
There is a suspicion that the Council is creating loopholes to protect certain major air carriers, particularly as it applies to parent carriers. Also, the undue haste to get an agreement could lead to bad legislation. Therefore, I support the call for this report to be taken back to committee so that we can address all the concerns raised, get this legislation right, not for our major air carriers, but for our consumers, whose representations tell us they dislike the Council's additions.
(SK) I should first of all like to thank the rapporteur, Timothy Kirkhope, for including provisions on display in the regulation on a code of conduct for computerised reservation systems (CRS). Travel agents use displays, screens, to display CRS information and therefore it is vital that travel agents receive neutral and balanced information.
I believe that the use of impartial displays increases the transparency of travel products and services offered by participating carriers and increases consumer confidence. Travel agents will be able to use fair assessment criteria to offer the most transparent range of options for consumers, for example the main display will make it possible to assess the most suitable travel option offered by a scheduled air or rail carrier.
I appreciate the efforts of the rapporteur to ensure the transparency of prices by direct reference to the PRICE of a product, since the current definition of FARE does not include all the price elements, which is often misleading for consumers.
I believe that this report will contribute to fair competition between CRSs, which will be of benefit mainly to consumers who will obtain travel products with high-quality services at a favourable price.
(RO) The Regulation on the code of conduct for computerized reservations systems lays down the rules that the air and railway transport operators must comply with when making reservations.
The existing situation indicates that reservations made through the computerized reservations systems used by tourist agencies lead to higher prices. I insist on the need to protect the passengers' personal data. I think passengers should have the possibility to choose the most convenient ticket and, for this purpose, the passenger should be adequately and completely informed.
I insist that the requirement have no discrimination either between the distribution channels or according to the place of residence of passengers of tourist agencies. Certain distribution channels, such as the Internet, comply with the principle of non-discrimination, but the computerized reservations systems require certain conditions from tourism operators, which often lead to higher prices and discriminations based upon the passengers' place of residence.
I consider this regulation to be important; we should always take into consideration the consumer and I insist again on compliance with the personal data protection.
(RO) As a fictional Rapporteur for opinion on this file in the INFO Committee from PPE-DE, first of all, I would like to congratulate the Rapporteur on his work, as well as for the report drafted. I would like to emphasize the importance of this report with regard to ensuring real competition in the field of computerized reservations systems.
We should also never disregard consumer rights and we should make sure that they benefit from the amendments to this code of conduct. Consumers should be provided with all the details regarding the trip they intend to make. It is also very important that they know the exact price of the tickets and are not misled by potential hidden costs.
I would also like to emphasize the fact that what matters the most is that the companies in charge of these websites be no longer part of the boards of directors, because they always have hidden costs.
In conclusion, I would like to assure the Rapporteur of my full support tomorrow, at the vote.
(PL) Mr President, I would like to give every support to the position taken by Mr Simpson. He has shown that the new definition of a parent carrier is very unclear. The additional phrase 'exercising a decisive influence' prompts the question: does Lufthansa, with its 22% shareholding in Amadeus, exercise a decisive influence? How about Lufthansa, Air France and Iberia, with 44% between them: is that a decisive influence? This needs looking at from every angle: either we adopt Amendment 48, or we send this draft back to the Committee to be re-worked. Otherwise the idea of competition will certainly be harmed.
(ES) Mr President, I would like to welcome this agreement, which is based on consensus and therefore which not everyone is one hundred percent happy with.
I would like to acknowledge the efforts of the Commission, the Council, and also, of course, Parliament, represented by the Committee on Transport, its rapporteur and shadow rapporteurs.
I think that the concerns of consumers have been answered regarding the problem of Marketing Information Data Tapes (MIDTs), including the new developments relating to trains and emissions, which are ingenious and respond to this new problem.
I think that the controls system, into which competition has been introduced, has been strengthened. Therefore, seeking to now expel three companies from the system would only lead to a reduction in that competition, which, as we are all aware, benefits consumers.
Member of the Commission. - Mr President, I would like to commend honourable Members for the high standard of this debate. I welcome most of the amendments proposed. They clarify several points in a useful way, in particular as regards the neutral display of travel options on the travel agent's screen and the protection of personal data.
I would like to thank Parliament for having had the courage to raise the thorny issue of parent carriers. I would like to set out the Commission's position in this regard. We all know that this is an extremely sensitive issue which has given rise to very intensive lobbying. At this juncture, the Commission supports the compromise reached between the presidency and the rapporteur, which was supported unanimously by the Member States.
The new definition, as proposed in Amendment 13, removes any ambiguity or legal uncertainty. The Commission would thus be able to carry out an analysis and determine whether a company controls the CRS and whether a company which has rights and participates in the management of the CRS influences the latter in a decisive manner. This concept relies on the Commission's long experience in the field of competition, which enables it to ascertain what a shareholder's real power and influence are, for example by analysing the rights attaching to the shareholding and the agreements made between shareholders. In view of this, I believe that the text before us will enable the Commission, when acting on a complaint it has received, or on its own initiative, to exercise its prerogatives fully, strengthening significantly its powers, and to determine in each individual case, and at any time, which companies are parent carriers and must shoulder the major obligations arising from that status.
With regard to the identification of the travel agent in the statistical data provided by CRS MIDT, I also support the compromise text which strikes a balance between the need to protect travel agents against improper use of the data and the usefulness of the data when it comes to airlines' strategic planning. I believe that with this text we are establishing a regulatory framework which takes account of market developments and enables travellers to benefit from an injection of competition into the distribution of air and rail tickets, while keeping safeguards in place to prevent any abuse.
On this basis, I really think that it is important to go ahead with an agreement in first reading during this legislature. The new legislation is expected by all actors and will reduce the administrative costs for the operators. In order to meet the concerns expressed with regard to the definition of parent carrier, I can take the commitment that, in the framework of the current compromise, the Commission would issue a formal notice explaining how it intends to interpret that definition when applying the regulation. Such notice would be similar to those issued from time to time by the Commission with respect to competition matters. This notice would be published in the Official Journal before the entry into force of the regulation so as to provide the necessary legal certainty to all interested parties. I very much hope that you will consider this proposal favourably.
I think I have covered the main points raised during this debate. As usual, I shall send a full list of the amendments and the Commission's position on each of them to the Parliament's Secretariat.
Commission's position on amendments by Parliament
Kirkhope report
The Commission can accept Amendments 4, 5, 6, 7, 8, 9, 11, 14, 16, 17, 20, 21, 22, 23, 27, 30, 31, 32, 34, 35, 36, 37, 38, 43, 44, 45 and 48.
The Commission can accept Amendments 10, 19, 26 and 28 in principle.
The Commission can accept Amendments 1, 2, 3, 18, 25 and 47 with redrafting.
The Commission can accept Amendment 33 in part.
The Commission cannot accept Amendments 12, 13, 15, 24, 29, 39, 40, 41, 42 and 46.
rapporteur. - Madam President, I wish to thank the Commissioner for that extremely clear exposition of his position and the confirmation that, once we have concluded our proceedings in Parliament (in a positive manner tomorrow, I hope), there is more work than can and will be done by himself and others in the Commission to ensure that what Parliament wants is put into effect.
I wish to thank my colleagues for their contributions, despite the fact that I do not agree with their every interpretation. That is probably understandable because this is undoubtedly a very complex matter. Despite the very open way in which I have proceeded with the work, it is inevitable that some of the interpretations of its outcome will be politicised or maybe even misunderstood.
However, I believe it is in the interests of the consumer and in the wider interests of clarification that we proceed in the way we have agreed. I am proud of the work I have done. I am proud also of the work that others have done to help me. The smiles and acceptances of the shadow rapporteurs during the proceedings gave me confidence that they would support me, not only this evening, but also with their groups tomorrow.
Therefore, I hope that on consideration, and having heard the very sensible and positive contribution by the Commissioner tonight, they will come back tomorrow and allow us to go forward in total unanimity to make sure that Europe is a better place for travellers, a better place for consumers and a better place for enforcing competition policy in future years.
The debate is closed.
The vote will take place on Thursday 4 September at 12 noon.
Written statements (Rule 142)
in writing. - (FR) Ladies and gentlemen, the text we are debating this evening was the subject of lively discussions within the Committee on Transport and Tourism, and not without reason, since it is important legislation for the tourism and air transport industry, and also for citizens.
It was not easy to find a balance between maintaining competition between the airlines and guaranteeing the independence of travel agents, while enabling passengers to receive useful, unbiased information.
The text on which the rapporteur and the French Presidency have agreed respects these requirements, and I am pleased about this.
A balanced definition of the concept of 'parent carrier' has been agreed and that is essential for ensuring healthy competition between the various computerised reservation systems.
I hope that tomorrow's vote will approve the text at the first reading so it can be rapidly applied.
Thank you for your attention.
Computerised reservation systems (CRSs) are mainly intended to serve the customer. That is why it is so important to ensure transparency in the air ticket reservations market, especially in the event that airlines, by having a holding in computerised reservation systems, can limit competition in the market.
Obviously the situation in the airline market has changed significantly over the last few years, and most airlines have disposed of their shares in CRSs, which does not mean that all airlines have done so. The most important thing, though, is that, apart from shares in reservation systems, airlines do not have the opportunity to exert such an influence on the functioning of systems as might give preferential treatment to the routes they operate, and this must be properly reflected in the definition of 'parent carrier'.
A simplification of the Code of Conduct will increase the potential for negotiation between market participants (airlines and CRSs will freely be able to negotiate the level of payment for a reservation taken by the CRS). Currently the provisions increase the CRS cost and restrict the flexibility of the CRS in tailoring its services to the specific needs of airlines and travel agents, through the lack of potential for differentiation of the tariff range for individual CRSs.
I hope that the amendments introduced will bring about greater competition in the air ticket sales market, to the benefit of the customer, especially where expansion of the current range and a lower end price for air tickets are concerned.
in writing. - I support this report which recommends that the rules regarding the Computerised Reservation Systems used by high street travel agents to book airline tickets are simplified and modernised.
The current rules regarding CRS only serve to stifle competition and maintain high fares. These proposals will promote competition between the companies which are in charge of providing these systems and will hopefully result in lower fares and more choice for travellers.
At present, usually the most attractive option for consumers is to book directly with an airline. The new code of conduct will result in a greater degree of price transparency, giving the travel sector a boost and ensuring a fair deal for the consumer.